Citation Nr: 0113843	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right fibula, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
which denied an increase in a noncompensable evaluation for 
the veteran's service-connected residuals of a fracture of 
the right fibula (a right ankle disability).  A May 2000 RO 
decision increased the rating for the right ankle disability 
to 10 percent, and the veteran continues to appeal for a 
higher rating.  The only issue currently on appeal is 
entitlement to an increase in the 10 percent rating for the 
right ankle disability.

The Board notes that the May 2000 RO decision also granted 
secondary service connection and a 40 percent rating for 
right lower extremity post phlebitic syndrome with venous 
insufficiency and history of ligation/stripping; the veteran 
did not appeal the initial rating for such condition, and 
such issue is not before the Board.  The RO also denied 
service connection for left leg phlebitis; the veteran did 
not perfect an appeal of such issue by filing a substantive 
appeal, and such issue is not before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2000).  


FINDING OF FACT


The veteran's service-connected right ankle disorder 
(residuals of a fracture of the right fibula) is productive 
of no more than moderate limitation of motion of the ankle.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right fibula have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1942 to 
November 1945.  His service medical records indicate that in 
April 1945 he sustained a simple fracture of the distal right 
fibula (i.e., the right ankle).  Subsequent treatment 
included setting the fracture and using a walking cast for a 
period of time.  The November 1945 service separation 
examination noted the history of the injury, with no current 
residuals.

In August 1951, the RO granted service connection and a 
noncompensable rating for residuals of a fracture of the 
right fibula.  

Medical records many years after service refer to venous 
problems of both lower extremities.  

In November 1998, the veteran filed his current claim for an 
increased rating for residuals of a fracture of the right 
fibula.

The veteran underwent a VA examination in January 1999.  The 
examiner noted that the veteran's claims folder and clinic 
record were reviewed and that the service medical records 
indicated that he suffered a nondisplaced fracture of the 
right fibula.  The veteran complained of chronic pain in both 
ankles, and he reported chronic swelling of both lower 
extremities.  He reported that his chronic pain, on a scale 
of 1 to 10, was about a 7 or 8.  The veteran also stated that 
the pain was precipitated by prolonged weight bearing and 
attempting to climb up and down stairs.  In addition to the 
right ankle disability, the examination describes venous 
problems of both lower extremities.  It was noted that the 
veteran was employed as a milkman for nineteen years prior to 
opening a tavern and restaurant, and that both occupations 
required long standing weight bearing with which he would 
have difficulty.  The examiner reported that January 1997 X-
rays of both of the veteran's ankles showed mild 
demineralization with cortical irregularities compatible with 
degenerative joint disease with slight tissue swelling 
bilaterally.  It was noted that a July 1998 magnetic 
resonance imaging (MRI) study showed no significant findings 
throughout the right tibia and fibula.  The examiner 
indicated that examination of the veteran's ankles showed no 
significant swelling and no deformity.  As to range of motion 
of the right ankle, plantar flexion was 35 degrees, 
dorsiflexion was 20 degrees, supination was 20 degrees, and 
pronation was 15 degrees.  The examiner noted that range of 
motion was performed with consideration of pain, fatigue, 
weakness, incoordination, and altered repetition.  The 
examiner indicated diagnoses including residuals of a 
fractured right ankle, residuals of chronic phlebitis of the 
right lower extremity, and residuals of bilateral varicose 
veins stripping and ligation.  

A May 2000 RO rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
ankle disorder to 10 percent.  [As noted in the introduction, 
the RO also granted secondary service connection and a 40 
percent rating for right lower extremity post phlebitic 
syndrome with venous insufficiency and history of 
ligation/stripping; the rating for such condition is not on 
appeal.  The RO also denied service connection for left leg 
phlebitis; such issue also is not on appeal.]  

In his September 2000 substantive appeal, the veteran 
reported that his pain was more severe than presently 
evaluated.  He noted that he was taking over-the-counter pain 
medication.  



II.  Analysis

The file shows the RO has properly developed the evidence, 
including providing the veteran with a VA examination, and 
there is no further VA duty to assist him with his claim for 
an increase in a 10 percent rating for a right ankle 
disability (residuals of a fracture of the right fibula).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
1 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Malunion of the tibia and fibula of a lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
evidence indicates that the veteran fractured his distal 
right fibula (at the ankle) in service, but medical records 
since then show no malunion of the fibula as would warrant 
rating the disability under this code.

Some evidence from recent years indicates degenerative 
arthritis of both ankles.  Assuming that right ankle 
arthritis is part of the service-connected disability, it is 
to be rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence of record fails to indicate that the veteran has 
more than moderate (10 percent) limitation of motion of the 
right ankle..  The most recent 1999 VA examination shows 
right ankle range of motion was plantar flexion of 35 
degrees, dorsiflexion of 20 degrees, supination of 20 
degrees, and pronation of 15 degrees.  The examiner noted 
that the range of motion was performed with consideration of 
pain, fatigue, weakness, incoordination, and altered 
repetition.  Even when the effects of pain on use or during 
flare-ups is considered, no more than moderate (10 percent) 
limitation of right ankle motion is shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The evidence show that most of the veteran's lower extremity 
complaints are not specifically related to the service-
connected right ankle disability, but rather are related to 
venous problems of both lower extremities (including service-
connected right lower extremity venous problems which are 
rated 40 percent).  Manifestations of these other problems 
must be excluded when rating the service-connected right 
ankle disability.  38 C.F.R. § 4.14.

The weight of the credible evidence establishes that the 
service-connected right ankle disability currently does not 
produce more than moderate limitation of motion, and no more 
than a 10 percent rating is warranted.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).







ORDER

An increased rating for residuals of a fracture of the right 
fibula is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

